Shepley, C. J. —
The city council have by the city charter exclusive power “ to lay out and establish any new street or public way, or to widen or otherwise alter any street or public way in said city.” In all other respects the city council are to be subject to the same rules and restrictions as are provided by law regulating the» laying out of streets and public highways,
The proper width of a street in a city or town must depend upon the travel passing upon it, the business transacted in it, and the comfort of those residing or doing business upon it. *523These may require one street to be of much greater width than another, and the same street to be. of much greater width in one place than in another. It cannot be admitted, that the only legitimate purpose of a street is the accommodation of the travel passing and repassing upon it. The great purpose for making streets and ways safe and convenient for travelers, is to enable them to transact their business • with more convenience and safety and to enjoy the comforts of social life. The greatest benefit to be derived from a street in a city may be its adaptation for -the transaction of business. To overlook in the construction of streets the great purposes to be accomplished thereby, would be neither wise nor in accordance with the design of the laws requiring them to be made. The space required for these purposes may be much greater, where several streets or ways terminate or cross each other. That may be the place, where teams, carts, trucks, drays and other vehicles, are concentrated for the sale and purchase of goods, and for their removal and for standing, while they are being loaded and unloaded. The width of streets and the space required for these purposes can be satisfactorily determined only by those familiar with the travel and business there exhibited, ■its past history, and its future prospects. A space, which to the eye of a stranger might appear to have been appropriated for a square, or common, or promenade, designed for the preservation of health or the enjoyment of life, might be known to the city council to be necessary for the accommodation of travel and for purposes, for which a greater portion of the travel takes place.
There is, therefore, nothing in the extent of the space made by the combined width of the streets, which would authorize the Court to determine, that the proceedings were commenced and perfected for a disguised and fraudulent purpose. The testimony introduced proves, that certain citizens differed from the city council in opinion respecting the necessity for making those streets so much wider. This is no more than may be anticipated respecting almost every act of the constituted authorities respecting ways, streets and public improvements.
*524The city council were responsible for their acts, to their constituents, who would not be likely to be unmindful of them, when a charge of fraudulent conduct had been preferred against them. Sufficient time has elapsed to enable them to exert their power to displace them and to enable- others to arrest or vacate any proceedings conceived and carried out for deceptive and fraudulent purposes. There is no indication, that their constituents have regarded them as liable justly to such a charge. Under these circumstances, and in the absence of any clear proof of it, the Court cannot be expected- tó come to such a conclusion.
It is alleged, that the proceedings of the city council were forbidden by the provisions of the Act approved on March 22, 1845. By that Act the Mayor and Aldermen of the city are required to call a meeting of the legal voters and submit to them, whether “ it is necessary or expedient to erect a public-building or buildings, or to make public improvements in said city, which towns and cities may lawfully erect and malee, and which shall require an expenditure exceeding three thousand dollars.” The public improvements referred to in that Act, were those of a like character with the erection of public buildings. Such improvements as a city or town may be authorized to make for the transaction of its own business, the support of its schools and its poor, or the safety of its citizens and their property. It cannot be considered as prohibiting the city council from the exercise of a power respecting streets and ways, specially delegated to them, and over which the city can have no direct control; its exercise being, not for the benefit of the city only, but for the public benefit.
The charge of waste made in the bill is not sustained. That cannot be waste which is authorized by law.
A bill in equity is not the proper process to bring the proceedings of selectmen of towns, city councils or county commissioners, in laying out ways and streets, before this Court to obtain a decision,' whether they have been in all respects correct, formal, and in conformity to law. To entertain a bill for such a purpose would make a precedent for the transfer *525from this Court, acting as a court of common law, of the purposes entrusted to it as the superintendent of all inferior tribunals, to be exercised by writs of error, certiorari or mandamus, or other proper process, to the equity side of the Court, to be exercised through the channel of a bill in equity.
It is not therefore proper to enter upon such an inquiry in this case. Bill dismissed with costs for defendants.
Tenney, Rice and Appleton, J. J., concurred.